Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the Cinqualbre et al. (US Patent No. 3848581) reference. While Cinqualbre teaches an apparatus for obtaining a bodily-fluid sample from a patient with a distribution member with a pre-sample reservoir and a flow path with an outlet, a flow controller, with two different configurations, Cinqualbre fails to teach the sequestered volume of bodily fluid includes all the potential contaminants and the second volume is substantially free from contaminants. This distinguishes the claimed invention over the prior art. It is unclear exactly how one would modify Cinqualbre to achieve said functionality without rendering the Cinqualbre device unusable for its intended purpose of collecting multiple equivalent samples. This distinguishes the claimed invention over the prior art and reduces false positives/false negative test results.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791